Citation Nr: 0739314	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In May 2006, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Multiple sclerosis is not related to the veteran's active 
service and did not manifest to a compensable degree within 
seven years of his discharge therefrom.   

3.  The veteran does not currently have hepatitis C.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-124. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

The RO provided the veteran VCAA notice on his claims by 
letters dated February  2001, August 2001, February 2004 and 
June 2006, after initially deciding those claims in a rating 
decision dated September 2000.  Given that such notice was 
not mandated at the time of the rating decision, the timing 
of the remedial notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice letters considered in conjunction 
with the content of another letter VA sent to the veteran in 
September 2006 reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  

In the notice letters, the RO acknowledged the veteran's 
claims, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
pertinent information on disability evaluations and effective 
dates.  The RO also identified the evidence it had received 
in support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any evidence or information he thought would support 
his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and post-service VA and private 
treatment records.  In a written statement received in 
September 2007, the veteran indicated that he had no other 
information or evidence to submit in support of his claims.

The RO also afforded the veteran VA examinations, during 
which VA examiners discussed the presence and etiology of the 
disabilities at issue in this appeal.  The veteran does not 
now assert that the reports of these examinations are 
inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
multiple sclerosis and hepatitis C.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for multiple sclerosis if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime on or 
after January 1, 1947, and manifested this condition to a 
degree of 10 percent within seven years from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Multiple Sclerosis 

The veteran asserts that he began experiencing numbness in 
his legs in service, for which he first sought treatment 
during the seven-year period following his discharge 
therefrom, including from Drs. Ellison, Schapp and Wachs, in 
1975 and 1976.  Allegedly, this numbness represents the 
initial manifestations of his multiple sclerosis.  The 
veteran contends that although records of the alleged 
treatment rendered in the 1970s have been destroyed, the lay 
statements he submitted in support of his claim, including 
one from his cousin, a registered nurse, support his 
assertions in this regard.  

Post-service medical records, including VA and private 
treatment records dated since 1994 and reports of VA 
examinations conducted since July 1996, confirm that the 
veteran currently has multiple sclerosis.  The question thus 
becomes whether this disability is related to the veteran's 
active service or manifested to a compensable degree within 
seven years of his discharge of active service.

Service medical records show that during service, the veteran 
did not report complaints involving his legs, including leg 
numbness, or any other neurological abnormalities and no 
physician diagnosed the veteran with multiple sclerosis.  

According to post-service medical records in the claims file, 
in 1994, the veteran first sought treatment for leg and other 
complaints, including leg numbness, after falling at work.  
Physicians eventually attributed these complaints to multiple 
sclerosis.  During VA and private treatment visits dated that 
year, the veteran consistently reported that he first noticed 
leg numbness following the fall.  During a VA examination 
conducted in July 1996, he reported that he began 
experiencing an unsteady gait in 1990.  Prior to filing his 
claim for service connection for multiple sclerosis, during 
many treatment visits, the veteran never reported 
experiencing leg numbness or any other neurological 
abnormality prior to 1990.  

After filing his claim for service connection for multiple 
sclerosis, however, the veteran submitted lay statements from 
R.H., his boss at [redacted], C.S., his 
brother, and K.W., his cousin/a registered nurse, which 
indicate that the veteran, who is honest and has much 
integrity, began experiencing shaking hands, difficulty 
walking, a loss of balance and pain in the back and legs and 
became weaker in the early 1970s.  

One medical professional, a VA examiner, has addressed the 
etiology of the veteran's multiple sclerosis.  During a VA 
examination conducted in January 2007, that examiner noted 
that he had reviewed the claim file, which showed a diagnosis 
of multiple sclerosis in 1994, and found no relationship 
between that disease and service, including Agent Orange 
exposure.  He concluded that it was as likely as not that the 
etiology of this disease was idiopathic.  

The veteran has submitted no medical opinion refuting that of 
the VA examiner and relating the multiple sclerosis to his 
service.  Instead, he has submitted the aforementioned lay 
statements for the purpose of establishing that that disease 
manifested within the seven-year period following his 
discharge from service.  The Board does not question the 
credibility of these statements (they are based on memories 
of events occurring three decades earlier), but points out 
that they are not supported by, and, in fact, contradict, all 
objective medical evidence of record.  The Board places 
greater evidentiary weight on the medical history reported by 
the veteran on multiple occasions in 1994 for the purpose of 
receiving medical care for a serious disability.  He, better 
than anyone, is in a position to recall when symptoms of his 
multiple sclerosis initially manifested and knew, in 1994, 
the importance of being accurate in his reporting.  It was 
not until he filed his claim for service connection for 
multiple sclerosis that he began reporting a different 
medical history.  

Regardless, even assuming the lay statements were of equal 
evidentiary weight with regard to the matter of when the 
veteran's neurological symptoms initially manifested, such 
statements, alone, would be insufficient to grant the 
veteran's claim.  No such statement, including that of the 
registered nurse, specifically includes a finding that the 
neurological symptoms allegedly noted in the 1970s represent 
the initial manifestations of his multiple sclerosis.  

The Board thus finds that multiple sclerosis is not related 
to the veteran's period of active service and did not 
manifest to a compensable degree within seven years of the 
veteran's discharge from service.  Based on these findings, 
the Board concludes that multiple sclerosis was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  In deciding this claim, the Board 
considered whether the veteran was entitled to the benefit of 
the doubt in the resolution thereof.  However, as a 
preponderance of the evidence is against the claim, the 
doctrine is not for application and the claim must be denied.  

2.  Hepatitis C

The veteran's service medical records indicate that, during 
service, no medical professional diagnosed the veteran with 
hepatitis of any type.  According to his post-service medical 
records, however, following discharge in 1999, he was 
hospitalized at a VA Medical Center for alcoholic hepatitis.  
At that time, the veteran was drinking heavily and had an 
approximate four-year history of elevated liver enzymes.  A 
hepatitis C serology test conducted in early July 1999 was 
questionable.  Hepatitis C serology tests conducted later 
that month were negative for, in part, hepatitis C.  During a 
VA examination conducted in December 2006, a VA examiner 
conducted further testing, the results of which revealed no 
hepatitis C.  During that examination, the VA examiner 
indicated that the question of a possible relationship 
between hepatitis C and the veteran's active service is moot 
given that there is no evidence of hepatitis C.

The veteran has submitted no evidence other than his own 
assertions diagnosing hepatitis C.  These assertions are 
insufficient to establish the existence of such a disability 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In the absence of medical evidence diagnosing hepatitis C, 
the Board concludes that such condition was not incurred in 
or aggravated by service.  In deciding this claim, the Board 
considered whether the veteran was entitled to the benefit of 
the doubt in the resolution of his claim.  However, as a 
preponderance of the evidence is against such claim, the 
doctrine is not for application and the claim must be denied.  


ORDER

Service connection for multiple sclerosis is denied.  

Service connection for hepatitis C is denied.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


